Citation Nr: 0946226	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  04-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD) prior to 
April 28, 2005.  

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD from April 28, 2005, to June 17, 2009.  

3.  Entitlement to an initial disability rating in excess of 
70 percent for PTSD since June 17, 2009. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
August 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Action 
Ribbon.  

This appeal arises from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, that granted service connection for 
PTSD; the Veteran challenged the initial 30 percent rating.

The Board notes that the appeal previously included claims 
for entitlement to service connection for a skin disorder and 
for service connection for degenerative disc disease of the 
lumbar spine.  However, in an August 2008 rating decision, 
both claims were granted.  Accordingly, they are no longer 
before the Board on appeal.  

The Veteran testified at a Travel Board hearing in October 
2005.  Although he was informed that the Veterans Law Judge 
who conducted the hearing was no longer employed by the 
Board, the Veteran did not indicate a desire to appear at 
another hearing.  

The total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
aspect of the Veteran's PTSD claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  For the period from 2, 2002, to June 16, 2009, the 
Veteran's PTSD was productive of occupational and social 
impairment with reduced reliability and productivity, 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships. 

3.  Since June 17, 2009, the Veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, and mood.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, and 
no more, for PTSD from May 2, 2002, to June 16, 2009, have 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an initial schedular rating in excess of 
70 percent for PTSD since June 17, 2009, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

The Veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, VA obtained the Veteran's service 
treatment records as well as his VA and private treatment 
records, and he was afforded VA examinations in January 2004 
and June 2009.  The Board finds that the examinations were 
adequate for evaluation purposes.  Specifically, the 
examiners interviewed the Veteran and reviewed the claims 
file.  There is no indication that the VA examiners were not 
aware of the Veteran's past medical history or that they 
misstated any relevant fact.  Thus, the Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

I.  Initial rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); see also AB v. Brown, 6 Vet. App. 35 
(1993) (a claim for an original or an increased rating 
remains in controversy when less than the maximum available 
benefit is awarded).  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Prior to June 17, 2009

The RO granted service connection for PTSD in a February 2004 
rating decision, assigning a 10 percent disability rating 
effective from May 2, 2002.  In a February 2005 decision, the 
RO increased the rating to 30 percent effective May 2, 2002.  
In October 2009, the RO increased the rating to 50 percent 
effective April 28, 2005, and to 70 percent effective June 
17, 2009.  However, because the Veteran appealed the 
initially-assigned 10 percent rating, the Board must 
determine the appropriate evaluation from May 2, 2002, to the 
present.  Fenderson, 12 Vet. App. at 126.  

A 50 percent rating under Diagnostic Code 9411 requires 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Under Coder 9411, the next-higher evaluation for PTSD is 70 
percent.  A 70 percent rating is appropriate when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is appropriate when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal 
hygiene);disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Here, the Veteran claimed feelings of "stress and paranoia" 
in his May 2002 claim for VA benefits.  Private treatment 
records dated in August 2001 to October 2001 show that he was 
alert and oriented as to person, place, and time.  His recent 
and remote memory was normal.  Moreover, his mood and affect 
were normal, while his judgment and insight were appropriate.  

The Veteran was afforded a VA psychiatric examination in 
January 2004.  Mental status examination revealed appropriate 
appearance and hygiene, appropriate behavior, and orientation 
within normal limits.  However, his affect and mood were 
abnormal with disturbance of motivation and mood.  
Communication and speech were within normal limits.  Panic 
attacks, hallucinations, and obsessional rituals were absent.  
However, delusion history was present intermittently, 
including some paranoid ideations which were mainly 
persecutory in nature.  The diagnosis was PTSD and the 
examiner estimated that his Global Assessment of Functioning 
(GAF) score was 58.  

VA treatment records dated from 2004 to 2005 reveal ongoing 
treatment for PTSD.  Specifically, an October 2004 treatment 
note indicated depressive symptoms as well as anger outbursts 
and difficulty sleeping, while a January 2005 progress note 
indicated anger and irritability issues.  He was assigned a 
GAF score of 50.  

An April 2005 VA mental status examination found that the 
Veteran was casually dressed and properly groomed.  He was 
calm, cooperative, and not in acute distress.  There were no 
abnormal movements or psychomotor agitation or retardation 
noted.  His speech was of normal rate and volume.  His 
thought processes were organized without any loose 
associations or flight of ideas.  His mood was somber while 
his affect was of normal range and mood congruent.  He was in 
control of his impulses and not suicidal or homicidal.  He 
was oriented as to person, place, and time.  Moreover, his 
memory, insight, and judgment were not impaired.  The 
attending physician assessed him with a GAF score of 45, 
indicative of serious symptoms or serious impairment in 
social or occupational functioning.  The Board observes that 
this VA mental status evaluation was the RO's basis for 
increasing the Veteran's evaluation from 30 percent to 50 
percent effective April 28, 2005.  

A June 2005 VA mental status examination noted that the 
Veteran appeared more anxious than he did in April 2005, but 
again assessed him with a GAF score of 45.  A January 2006 VA 
mental status examination was identical to the April 2005 
report.  VA mental status examinations dated from April 2006 
through October 2007 noted that his mood was euthymic rather 
than somber, although his GAF score remained at 45.  In a 
September 2008 VA mental status examination, his mood was 
again noted to be somber, while it was described as euthymic 
again in May 2009.  Throughout this period, his GAF score 
remained at 45.  

In light of the above, the Board finds that the criteria for 
a disability rating of 50 percent, and no more, for PTSD, 
were met from May 2, 2002, to June 17, 2009.  38 C.F.R. 
§ 4.7.  Because there was no evidence of suicidal ideation, 
obsessional rituals, abnormal speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene, however, the Board finds that the overall disability 
picture does not more nearly approximate the criteria for a 
70 percent rating for PTSD prior to June 17, 2009. Id.   

Rating in Excess of 70 Percent for PTSD
Since June 17, 2009

Having determined that the 50 percent evaluation for PTSD was 
appropriate prior to June 17, 2009, the Board will now 
consider the period since June 17, 2009, at which time his 
PTSD was evaluated as 70 percent disabling.  

Under Coder 9411, the next-higher evaluation for PTSD is 100 
percent.  A 100 percent rating is appropriate when there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal 
hygiene);disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Here, the Veteran was afforded a VA PTSD examination in June 
2009, which served as the basis for the RO's decision to 
increase his PTSD evaluation to 70 percent effective June 17, 
2009.  Upon mental status examination, his personal hygiene 
was found to be appropriate.  His speech was slow and 
monotonal.  He exhibited a sad facial expression throughout 
most of the interview.  He had adequate but at times 
intermittent eye contact and stated that he felt "anxious."  
He also indicated that he was often depressed and felt "more 
depressed" recently.  He denied any prior suicide attempts 
or any current thoughts of hurting himself of others.  He 
also denied visual or auditory hallucinations.  He was fully 
oriented as to time, place, and person.  There was no 
evidence of any delusional thinking, impulse control 
disorder, or panic disorder symptoms.  He had definite 
startle reaction which affected his behavior as well as 
nightmares and intrusive thoughts related to combat in 
Vietnam.  As a result, his ability to think and concentrate 
was negatively impacted.  His social functioning was minimal 
to negative.  Assessing the Veteran with a GAF of 45, the 
examiner noted that his psychosocial functioning status has 
worsened over the past several years.  He was found to have 
serious symptoms of PTSD and major depression, but was still 
found to be competent for VA purposes.  

In this case, the Board finds that the criteria for a 
disability rating greater than 70 percent for PTSD since June 
17, 2009, are not met.  38 C.F.R. § 4.7.  Specifically, there 
was no evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of close relatives or his own name.  Although 
the June 2009 VA examination clearly revealed serious 
impairment in social and occupational functioning due to 
PTSD, it did not reflect total impairment.  Thus, the Board 
finds that the overall disability picture does not more 
nearly approximate the criteria for a 100 percent rating for 
PTSD since June 17, 2009. Id.   

Finally, the above determination is based on application of 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of higher evaluations on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1).  There is no indication that his 
PTSD results in marked interference with employment i.e., 
beyond that contemplated in the 50 and 70 percent ratings.  
The condition is also not shown to warrant frequent, or 
indeed, any periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In light of the above, the Board is not required 
to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 50 percent rating for PTSD, and no more, 
is granted from May 2, 2002, to June 17, 2009.

Entitlement to a disability rating in excess of 70 percent 
for PTSD since June 17, 2009, is denied.  


REMAND

The Veteran reports that he is unable to work due to his PTSD 
and seeks a 100 percent rating for his PTSD.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU 
claim is part of a claim for a higher rating when such claim 
is raised by the record or asserted by the Veteran.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  Here, the Veteran raised the 
issue of entitlement to TDIU while challenging the rating for 
his PTSD.  Therefore, his TDIU claim is part and parcel with 
the claim for an increased rating for his PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Then the Veteran should be scheduled 
for a VA psychiatric examination to 
determine the extent and severity of his 
PTSD.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated tests should be performed.  
The examiner should report all pertinent 
findings and estimate the Veteran's Global 
Assessment of Functional (GAF) Scale 
score.  Thereafter, the examiner should 
opine as to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his PTSD 
renders him unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  

2.  Then readjudicate the claim, which 
must include considering of whether a TDIU 
under 38 C.F.R. § 4.16 is warranted.  If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


